      Case 2:21-mj-09073-ESW Document 19 Filed 04/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                          No. 21-09073MJ-001-PHX-ESW
11                  Plaintiff,                          DETENTION ORDER
12   v.
13   Cruz Garcia Mitchel,
14                  Defendant.
15
16
17          The Court has considered all information presented and the proffer of counsel.
18          Pursuant to 18 U.S.C. § 3181 et seq., the Court finds that the Extraditee has failed

19   to meet his burden of proof by clear and convincing evidence that he is neither a flight risk

20   nor a danger to the community and that “special circumstances” warrant the Extraditee’s
21   release. The Extraditee’s medical concerns may be addressed by appropriate medication
22   and are not reflective of a serious deterioration of health while incarcerated. There has

23   been no unreasonable or unusual delay in the appeal process. Nor has the Extraditee

24   demonstrated a high probability of success on substantial claims. “Special circumstances”

25   justifying release have not been shown. See Salerno v. United States, 878 F.2d 317 (9th

26   Cir. 1989).
27          The length of the sentence for the charges, the Extraditee’s ties to a foreign country,
28   his use of aliases, and history of substance abuse reflect his risk of flight. The nature and
      Case 2:21-mj-09073-ESW Document 19 Filed 04/13/21 Page 2 of 2



 1   circumstances of the alleged offense and use of a weapon reflect the danger the Extraditee
 2   poses to the community. See 18 U.S.C. § 3142(g).
 3          IT IS ORDERED that the Extraditee shall be detained pending further proceedings
 4   in this matter.
 5          Dated this 13th day of April, 2021.
 6
 7
 8                                                      Honorable Eileen S. Willett
 9                                                      United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
